Citation Nr: 0816758	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to May 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  In May 
2007, the case was remanded for the RO to consider evidence 
received since the issuance of the most recent supplemental 
statement of the case (SSOC).  The case is again before the 
Board.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  There is no credible supporting evidence that claimed in-
service stressors occurred; when PTSD has been diagnosed, it 
was diagnosed based on non-combat stressor events not 
corroborated by credible supporting evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service 
connection.  Letters from the RO in July 2004, March 2005, 
and July 2006 explained what the evidence needed to show to 
substantiate the claim.  They also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The October 2004 rating decision, and 
a December 2004 statement of the case (SOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  In March 2006, the 
veteran was provided notice regarding disability ratings and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however such notice would only be 
relevant if service connection was being granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  The case was subsequently 
readjudicated.  See January 2008 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and personnel records, along with 
pertinent private and VA records.  Stressor development was 
undertaken.  The veteran has not been provided with a VA 
examination on the PTSD claim; however review of the record 
indicates such examination is not necessary.  The case turns 
on the stressor evidence, and even an unequivocal diagnosis 
of PTSD would not suffice to establish service connection for 
such disability without evidence the veteran engaged in 
combat or credible supporting evidence corroborating that an 
alleged noncombat stressor occurred.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue addressed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran's service personnel records show he served in 
Vietnam.  His DD-214 indicates that his military occupational 
specialty was heavy vehicle driver.  There is no indication 
that he engaged in combat.  His service medical records 
(SMRs) do not show any complaints, symptoms, diagnosis, or 
treatment pertaining to a psychiatric disorder.  On service 
separation examination, psychiatric clinical evaluation was 
normal.

A November 2004 VA outpatient record notes a diagnosis of 
severe PTSD.  A February 2005 written statement co-signed by 
a VA psychiatrist indicates that the veteran had been treated 
for chronic/severe PTSD since July 2004, and that the 
diagnosis was based on the veteran's report of losing a close 
friend (whose name he could not remember) in an ambush in 
Vietnam and having carried heavy explosives in convoys.  The 
statement noted that the veteran had denied being involved in 
"direct combat."  An April 2005 private physician's 
statement noted the veteran had moderately-severe PTSD.

In a written statement dated in December 2004, the veteran 
specified that the unnamed friend who was killed in Vietnam 
died in either January or February 1971.  The RO subsequently 
sought verification of the veteran's alleged stressor events.  

A report dated in October 2006 from the U. S. Army and Joint 
Services Records Research Center (JSRRC) addressed the issue 
of verification of the veteran's claimed stressors.  The 
report stated that records of the U.S. Military Assistance 
Command-Vietnam as contained in the relevant monthly 
summaries for January/February 1971 were silent for any event 
that could be consistent with the veteran's reported stressor 
involving the death of his friend in an ambush.  The report 
further stated that no member of the veteran's unit could be 
confirmed to have been killed during the period identified by 
the veteran.  Finally, the report noted that events occurring 
while traveling/driving in a convoy were extremely difficult, 
if not impossible, to verify.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Postservice medical evidence shows that the veteran has a 
diagnosis of PTSD.  However, that of itself is insufficient 
to establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred, and even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has provided details regarding one of his 
stressors; based on such information, the RO attempted to 
verify such stressor.  As noted, the JSRRC was unable to find 
any credible supporting evidence that the alleged incident 
occurred.  Therefore, the Board finds the veteran's account 
of the alleged stressor for which he provided sufficient 
information to allow for verification is not credible.

The diagnoses of PTSD in the record are based on the 
veteran's self-reported history of stressor events that are 
uncorroborated and are deemed not credible.  As it is not 
shown that the veteran engaged in combat, and as there is no 
credible supporting evidence corroborating a stressor event 
in service (as well as no diagnosis of PTSD based on a 
stressor corroborated by credible evidence), the regulatory 
criteria for establishing entitlement to service connection 
for PTSD are not met.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


